One North Central Avenue§Phoenix, AZ85004 Financial Contacts: Media Contact: Kathleen L. Quirk (602) 366-8016 David P. Joint (504) 582-4203 William L. Collier (504) 582-1750 Freeport-McMoRan Copper & Gold Inc. Reports Fourth-Quarter and Year Ended December 31, 2009 Results § Net income attributable to common stock for fourth-quarter 2009 was $971 million, $2.15 per share, compared with a net loss of $13.9 billion, $36.78 per share, for fourth-quarter 2008.Net income attributable to common stock for the year 2009 was $2.5 billion, $5.86 per share, compared with a net loss of $11.3 billion, $29.72 per share, for the year 2008. § Consolidated sales from mines for fourth-quarter 2009 totaled 989 million pounds of copper, 551 thousand ounces of gold and 16 million pounds of molybdenum, compared with 1.2 billion pounds of copper, 462 thousand ounces of gold and 12 million pounds of molybdenum for fourth-quarter 2008.Consolidated sales for the year 2009 totaled 4.1 billion pounds of copper, 2.6 million ounces of gold and 58 million pounds of molybdenum. § Consolidated sales from mines for the year 2010 are expected to approximate 3.8 billion pounds of copper, 1.8 million ounces of gold and 60 million pounds of molybdenum, including 890 million pounds of copper, 490 thousand ounces of gold and 15 million pounds of molybdenumfor first-quarter 2010. § Consolidated unit net cash costs (net of by-product credits and excluding Tenke Fungurume) averaged $0.62 per pound for fourth-quarter 2009, compared with $1.04 per pound for fourth-quarter 2008, and $0.55 per pound for the year 2009, compared with $1.16 per pound for the year 2008.Assuming average prices of $1,100 per ounce for gold and $12 per pound for molybdenum, consolidated unit net cash costs (net of by-product credits and excluding Tenke Fungurume) are estimated to average approximately $0.86 per pound for the year 2010. § Operating cash flows totaled $1.5 billion for fourth-quarter 2009 and $4.4 billion, net of $770 million in working capital uses, for the year 2009.Using estimated sales volumes and assuming average prices of $3.25 per pound for copper, $1,100 per ounce for gold and $12 per pound for molybdenum, operating cash flows for the year 2010 are estimated to approximate $5.3 billion, net of $0.4 billion in working capital requirements. § Capital expenditures totaled $449 million for fourth-quarter 2009, including a $200 million property acquisition adjacent to the Sierrita mine, and $1.6 billion for the year 2009.FCX currently expects capital expenditures to approximate $1.7 billion for the year 2010, including $0.9 billion for sustaining capital and $0.8 billion for major projects.A number of studies are under way, which may result in increased capital spending programs. § At December 31, 2009, total debt approximated $6.3 billion and consolidated cash approximated $2.7 billion.During the year 2009, FCX repaid $1.0 billion in debt, including $277 million in the fourth quarter.Since December 31, 2009, FCX has made additional open-market debt purchases totaling $75 million. § FCX’s preliminary estimate of consolidated recoverable proven and probable reserves as of December 31, 2009, totaled 104.2 billion pounds of copper, 37.2 million ounces of gold and 2.59 billion pounds of molybdenum.Net reserve additions of 6.3 billion pounds of copper and 0.16 billion pounds of molybdenum replaced approximately 150 percent of 2009 copper production and 300 percent of 2009 molybdenum production. 1 PHOENIX, AZ, January 21, 2010 – Freeport-McMoRan Copper & Gold Inc. (NYSE: FCX) reported fourth-quarter 2009 net income attributable to common stock of $971 million, $2.15 per share, compared with a net loss of $13.9 billion, $36.78 per share, for the fourth quarter of 2008.After adjusting for special items totaling $14.0 billion, $36.84 per share, fourth-quarter 2008 adjusted net income totaled $23 million, $0.06 per share (see page XXVIII of the supplemental schedules, which are available on FCX's web site, “www.fcx.com,” for a reconciliation of net loss attributable to common stock to adjusted net income).For the year ended December 31, 2009, FCX reported net income attributable to common stock of $2.5 billion, $5.86 per share, compared with a net loss of $11.3 billion, $29.72 per share, for the year ended December 31, 2008. James R. Moffett, Chairman of the Board, and Richard C. Adkerson, President and Chief Executive Officer, said, “Our 2009 results reflect exceptional operating performance throughout our operations, successful execution of our production and cost reduction plans and improved market conditions for our products – copper, gold and molybdenum.We commend our entire team for their extraordinary accomplishments during the year.We are in a strong position to continue to deliver value to shareholders through our existing asset base and the opportunities provided through our exploration and development activities.We will continue to use our cash flows to strengthen our balance sheet, invest in growth projects and provide cash returns to our shareholders.” SUMMARY FINANCIAL AND OPERATING DATA Years Ended Fourth Quarter December 31, 2009 2008 2009 2008 Financial Data (in millions, except per share amounts) Revenuesa $4,610 $2,067 $15,040 $17,796 Operating income (loss) $2,239 $(18,292 ) $6,503 $(12,710 ) Net income (loss) $1,312 c,d $(13,981 )e,f $3,534 c,d,e $(10,450 )d,e,f Net income (loss) attributable to common stockb $971 c,d $(13,933 )e,f,g $2,527 c,d,e $(11,341 )d,e,f,g Diluted net income (loss) per share of common stock $2.15 c,d $(36.78 )e,f,g $5.86 c,d,e $(29.72 )d,e,f,g Diluted weighted-average common shares outstanding 473 h 379 469 h 382 Operating cash flowsi $1,547 $201 $4,397 $3,370 Capital expenditures $449 $779 $1,587 $2,708 FCX Operating Data Copper (millions of recoverable pounds) Production 978 1,185 4,103 4,030 Sales, excluding purchased metal 989 1,197 4,111 4,066 Average realized price per pound $3.20 $1.55 $2.60 $2.69 Site production and delivery unit costs per poundj $1.25 $1.37 $1.12 $1.51 Unit net cash costs per poundj $0.62 $1.04 $0.55 $1.16 Gold (thousands of recoverable ounces) Production 559 466 2,664 1,291 Sales, excluding purchased metal 551 462 2,639 1,314 Average realized price per ounce $1,115 $818 $993 $861 Molybdenum (millions of recoverable pounds) Production 12 16 54 73 Sales, excluding purchased metal 16 12 58 71 Average realized price per pound $13.45 $24.55 $12.36 $30.55 a. Includes impacts of adjustments to provisionally priced concentrate and cathode sales recognized in prior periods (see discussion on page 11). b. After noncontrolling interests and preferred dividends. 2 c. Includes charges of $54 million ($43 million to net income attributable to common stock or $0.09 per share) in fourth-quarter 2009 and for the year 2009 for a loss contingency related to ongoing litigation.Includes a favorable adjustment to income tax expense totaling $43 million ($0.09 per share) in fourth-quarter 2009 and for the year 2009 resulting from completion of a review of U.S. deferred income tax accounts performed in connection with implementation of tax provisioning software. d. Includes losses on early extinguishment of debt totaling $17 million ($15 million to net income attributable to common stock or $0.03 per share) in fourth-quarter 2009, $48 million ($43 million to net income attributable to common stock or $0.09 per share) for the year 2009 and $6 million ($5 million to net loss attributable to common stock or $0.01 per share) for the year 2008. e. Includes charges for lower of cost or market (LCM) inventory adjustments totaling $760 million ($466 million to net loss attributable to common stock or $1.23 per share) in fourth-quarter 2008, $19 million ($15 million to net income attributable to common stock or $0.03 per share) for the year 2009 and $782 million ($479 million to net loss attributable to common stock or $1.26 per share) for the year 2008.Includes charges for restructuring and other costs associated with FCX’s revised operating plans totaling $23 million ($18 million to net income attributable to common stock or $0.04 per share) for the year 2009 and $111 million ($67 million to net loss attributable to common stock or $0.18 per share) in fourth-quarter 2008 and for the year f. Includes net charges of $16.7 billion ($12.9 billion to net loss attributable to common stock or $34.03 per share) in fourth-quarter 2008 and $16.8 billion ($12.9 billion to net loss attributable to common stock or $33.92 per share) for the year 2008.These net charges included long-lived asset and goodwill impairments and changes in deferred tax asset valuation, partly offset by reductions to performance-related benefits. g. Includes charges of $22 million to net loss attributable to common stock or $0.06 per share in fourth-quarter 2008 and for the year 2008, reflecting privately negotiated transactions to induce conversion of 0.3 million shares of FCX’s 5½% Convertible Perpetual Preferred Stock with a liquidation preference of $268 million into 5.8 million shares of FCX common stock. h. As applicable, diluted shares reflect the assumed conversion of FCX’s 5½% Convertible Perpetual Preferred Stock and 6¾% Mandatory Convertible Preferred Stock.See footnotes g, h and i on page IV.Also includes 26.8 million shares of common stock sold in February 2009. i. Includes working capital sources (uses) of $(323) million in fourth-quarter 2009, $434 million in fourth-quarter 2008, $(770) million for the year 2009 and $(965) million for the year 2008. j. Reflects per pound weighted-average site production and delivery unit costs and unit net cash costs, net of by-product credits and excluding Tenke Fungurume, which is currently in start up.For reconciliations of unit costs per pound by operating division to production and delivery costs reported in FCX’s consolidated financial statements, refer to the supplemental schedule, “Product Revenues and Production Costs,” beginning on page VII, which is available on FCX’s web site, “www.fcx.com.” OPERATIONS Consolidated.Fourth-quarter 2009 consolidated copper sales of 989 million pounds were higher than the
